Dankorth, J.
A rule of court, without limitation or restriction, gives the referees full authority, both as to law and fact, over the subject-matter referred. This includes costs as well as damages. Bacon v. Crandon, 15 Pick. 79.
The rule in this case contains xio restriction in any way affecting the decision of the referees. There is no suggestion of corruption, bias, or prejudice, on the part of the referees; no evidence tending •to show that the award is not their honest judgment. It is, therefore, conclusive upon the parties. Long v. Rhodes, 36 Maine, 109.
It will be rfoticed, that in that part of the rule referring to the rights ©f the parties under the offer to be defaulted, the word “ re*285served ” is not used; but the word “ preserved,” which would seem to convey the idea, not that any part of the case is to be kept back from the referees, but rather that they are to act upon this part of the case, as well as the other parts; that by their decision they are to take care of and protect the rights of the parties in this regard. The rights are “ to be preserved,” evidently by the tribunal which is to try the case, and not by the one from which the case is taken.
It would seem to follow that this clause is not a limitation of the authority of the referees, but simply directory. In accordance with this view is the case of Mickles v. Thayer, 14 Allen, 114, and cases cited in that opinion. Those cases are stronger than the one at bar, inasmuch as in those rules the referees were directed to decide “ according to the rules of law and equity; ” and in Bigelow v. Newell, 10 Pick. 348, to “ always have regard to the legal rights of the parties ; ” while in this rule nothing is said of the legal or equitable rights, but simply the rights, leaving it to the referees to settle what those rights are.
It may be that the referees have not “ preserved ” the rights of the parties under the offer to be defaulted according to strict legal principles. But this, as already seen, is not required; and if it were, the error does not appear upon the face of the report as required by the cases cited. Other testimony is necessary to show it.
That testimony may be a part of the record, nevertheless it is outside of the report and not a part of it. Nor is there any question of law reserved for the court by the report.

Exceptions sustained.


Report of referees accepted.

Appleton, C. J.; Cutting, Kent, and Barrows, JJ., concurred.